                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                          Case Number: 5:21-CV-0061-FL

 PATRICK JOSEPH CAMPBELL, ET                  )
 AL.,                                         )
                                              )
              Plaintiffs,                     )
                                              )                  MOTION TO SEAL
 v.                                           )
                                              )
 PATRICE GARLINGTON, ET AL.,                  )
                                              )
              Defendants.                     )

               Katherine Anne Frye (hereinafter “Movant”), moves the Court, pursuant

to Fed. R. Civ P. 5.2(d) and Local Rule 79.2, to seal Exhibits 1 and 2 to Movant’s

previously-filed Objection and Motion to Quash [D.E. 42] the Subpoena issued to her by

Plaintiff Patrick J. Campbell, in this action. In support thereof, Movant respectfully

shows the Court as follows:

               1.      Movant is a practicing attorney in Wake County, North Carolina,

appointed by order of the Honorable Michael J. Denning, retired, to serve as the

Parenting Coordinator for Plaintiff’s minor children, T.C. and C.C. [D.E. 42-1].

               2.      The Order Appointing Movant as Parenting Coordinator identifies

Plaintiff’s minor children, T.C. and C.C. by name, as well as their dates of birth.

               3.      On April 16, 2021, the Honorable Brian Ratledge entered an Order

on the Parenting Coordinator Report prepared and filed by Movant in Wake County

District Court. [D.E. 42-2].




       Case 5:21-cv-00061-FL Document 48 Filed 05/24/21 Page 1 of 3
                4.     Judge Ratledge’s April 16, 2021 Order identifies this action,

including the names of Plaintiff’s minor children as plaintiffs in this action. [D.E. 42-2,

p. 1-2 of 5].

                5.     On May 19, 2021, this Court temporarily sealed Exhibits 1 and 2

of Movant’s Objection and Motion to Quash Subpoenas served upon her by Plaintiff.

[D.E. 42].

                6.     Exhibits 1 and 2 to Movant’s Objection and Motion to Quash

should be permanently sealed, as they identify the full names and birthdays of Plaintiff’s

minor children who are purportedly parties to this action. [D.E. 42-1 and 42-2].

                WHEREFORE, Movant respectfully prays the Court that:

                1.     Exhibits 1 and 2 of Movant’s Objection and Motion to Quash

                       remain sealed [D.E. 42-1, 42-2, and 42-3];

                2.     The Court accept redacted copies of Document Numbers 42-1 and

                       42-2, attached hereto as Exhibits 1 and 2;

                This the 24th day of May, 2021.
                                      BAILEY & DIXON, LLP

                                      By: /s/ J.T. Crook
                                         J.T. Crook, N.C. State Bar No. 35232
                                      Attorneys for Movant
                                      Post Office Box 1351
                                      Raleigh, North Carolina 27602-1351
                                      Telephone: (919) 828-0731
                                      Email: jcrook@bdixon.com




                                            -2-

       Case 5:21-cv-00061-FL Document 48 Filed 05/24/21 Page 2 of 3
                              CERTIFICATE OF SERVICE

                I hereby certify the on the 24th day of May, 2021, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send notification
of such filing to the following:

               Ryan M. Shuirman
               Madeleine Pfefferle
               Yates McLamb & Weyher, LLP
               Post Office Box 2889
               Raleigh, NC 27602
               Email: rshuirman@ymwlaw.com
                      mpfefferle@ymwlaw.com
               Attorneys for Defendants

               Patrick Joseph Campbell
               4602 Merendino St
               Raleigh, NC 27606
               Email: Patrickjcampbell2001@yahoo.com
               Pro se Plaintiff


               This the 24th day of May, 2021

                                      BAILEY & DIXON, LLP

                                      By: /s/ J.T. Crook
                                         J.T. Crook, N.C. State Bar No. 35232
                                      Attorneys for Movant
                                      Post Office Box 1351
                                      Raleigh, North Carolina 27602-1351
                                      Telephone: (919) 828-0731
                                      Email: jcrook@bdixon.com




                                            -3-

       Case 5:21-cv-00061-FL Document 48 Filed 05/24/21 Page 3 of 3
